DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 4/7/21 and IDS filed on 11/25/19. Claims 1-11 and 13-21 are pending in the application.
Election/Restrictions
Applicant’s election without traverse of species “Levulinic acid (or 4-oxopentaoic acid)” drawn to formula (I) in the reply filed on 4/7/21 is acknowledged.
Claims 1-11 and 13-21 are examined in the application and the generic claim is examined to the extent that it reads on levulinic acid drawn to formula (I) only.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 8-9, 13-15 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
	Instant application is a 371 application and the filing date of instant application based upon 371 is 5/24/18. Applicants added the expression “about” before amounts in claims 2, 8-9, 13-15 and 19-20 and before pH in claim 21.
Applicant’s attention is drawn to page 4, for oxidizing agent; page 13 for formula (I) and page 14 for pH. There is no “about” before the amounts or before the range of pH.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following enumerated reasons apply:
The expression “multi-component package unit (kit-of-parts)” is unclear as to applicant’s intent. Are both same or different? If the expression used in the parenthesis has a different meaning or different scope, e.g., is a species of the broader term, it is unclear broader meaning was intended or narrower meaning was intended and as such the intended scope is ambiguous.
Claims 7 and 11 are in improper Markush group because of the expressions “selected from the group formed by“in claim 7 and “from the group formed by” in claim 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  US 2017/0340553 (‘553) and translated text of JP 2013053113 (‘113).
The effective filing date of US 2017/0340553 (‘553) is 5/31/2016 which is before the effective filing date of instant application, which is 6/27/2017.
US ‘553 teaches paste-like bleaching agent and method for gentle oxidative hair lightening and US ‘553 at ¶¶ [ 0147-0150] teaches:

    PNG
    media_image1.png
    368
    434
    media_image1.png
    Greyscale

 The second component of US ‘ 553 having hydrogen peroxide correspond to the first container comprising cosmetic agent (A) wherein the first container comprises peroxy compound.  The peroxy compound claimed in instant application is same as hydrogen peroxide drawn to second component of US ‘553 (claims 1-2). The amount claimed for hydrogen peroxide  from about 0.1 to about 12.5 % of claim 2 or  from about 1.5 to about 12.5 % of claim 13 or from about 4.5 to about 12.5 % of claim 14 or from about 6.5 to about 12.5 % of claim 15 overlaps with the amount taught by US ‘553 which is 0.5-20%.

 
    PNG
    media_image2.png
    155
    365
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    226
    385
    media_image3.png
    Greyscale

The  first component of US ‘ 553 drawn to bleaching paste comprising persalts correspond to the third container comprising  persulfates of claim 10.
The  third component of US ‘ 553   having alkalizing agents correspond to  further container comprising cosmetic agent (D). US ‘533 at ¶ ¶ [ 0159-0160] teaches:

    PNG
    media_image4.png
    295
    456
    media_image4.png
    Greyscale


This correspond to claim 11. There is overlap with the alkalizing agents.
The difference between US ‘553 and instant application is US ‘553 does not teaches kit where in the second container has acid drawn to levulinic acid.
Translated text of JP ‘113 teaches hair improvement method based on lactone compound.
JP ‘113 at page 1 teaches:

    PNG
    media_image5.png
    175
    1228
    media_image5.png
    Greyscale

JP ‘113 at same page also teaches:

    PNG
    media_image6.png
    282
    1195
    media_image6.png
    Greyscale


Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have kit-of-parts taught by US ‘553 for bleaching hair having persulfates, alkalizing agents and hydrogen peroxide and add another container which has levulinic acid with the reasonable expectation of success that when the hair is bleached, hair is damaged due to the loss of proteins, amino acids, and lipids  and by having another container with levulinic acid when applied to hair after bleaching improves the hair damage taught by JP ’113. This is a prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619